                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,
                                                     CR 19-43-M-DWM
              Plaintiff,

       vs.
                                                          OPINION
 ALLAN ROY GOODMAN,                                      and ORDER

              Defendant.


      Defendant Allan Roy Goodman was indicted on five drug counts, two

firearm counts, and one count of obstructing justice by retaliating against an

informant. (Doc. 52:) Following a jury trial, he was found guilty on all counts.

(Doc. 93.) At trial, he orally moved for acquittal on the two firearm counts, Counts

VI and VII, pursuant to Federal Rule of Criminal Procedure 29. Following trial, he

renewed his motion as it relates to Count VII, which alleges that the defendant is a

prohibited person in possession of a firearm, in violation of 18 U.S.C. § 922(g)(l).

(See Doc. 52.) Both parties have briefed the issue. (See Docs. 96, 106, 107.) For

the reasons stated below, Goodman's motion is granted.

      Whether a prior conviction qualifies as a predicate felony under § 922(g)( 1)

is a purely legal question. United States v. McAdory, 935 F.3d 838, 842 (9th Cir.


                                          1
2019). "An offense qualifies as a predicate felony for a conviction under

§ 922(g)( 1) if it is 'punishable by imprisonment for a term exceeding one year."'

Id. (quoting 18 U.S.C. § 922(g)(l)). Goodman argues that because his right to

possess firearms has been restored under Montana law, his previous Montana

felonies cannot serve as a predicate offense for his conviction under§ 922(g)(l).

He is correct.

      For the purposes of § 922(g)( 1),

      What constitutes a conviction of . . . a crime [punishable by
      imprisonment for a term exceeding one year] shall be determined in
      accordance with the law of the jurisdiction in which the proceedings
      were held. Any conviction which has been expunged, or set aside or for
      which a person has been pardoned or has had civil rights restored shall
      not be considered a conviction for purposes of this chapter, unless such
      pardon, expungement, or restoration of civil rights expressly provides
      that the person may not ship, transport, possess, or receive firearms.

18 U.S.C. § 921(a)(20). Accordingly, the Ninth Circuit has adopted a three-step

process for determining whether a state conviction is invalidated for the purposes

of the federal felon in possession statute:

      1. Use state law to determine whether the defendant has a "conviction."
      If not, the defendant is not guilty. If so, go to step 2.

      2. Determine whether the conviction was expunged, set aside, the
      defendant was pardoned, or the defendant's civil rights were restored.
      If not, the conviction stands. If so, go to step 3.

      3. Determine whether the pardon, expung[ e]ment, or restoration of civil
      rights expressly provides that the defendant may not ship, transport,
      possess, or receive firearms. If so, the conviction stands. If not, the
      defendant is not guilty.

                                              2
Van der Huie v. Holder, 759 F.3d 1043, 1046 (9th Cir. 2014) (quoting United

States v. Valerio, 441 F.3d 837, 840 (9th Cir. 2006)).

      At step one, it is uncontested that Goodman has two previous felony

convictions in Montana. (See Certified Judgments, Exs. 27, 28.) At step two, it is

also uncontested that he has discharged both convictions and therefore had his civil

rights restored by automatic operation of state law. See Mont. Const. art. II,

§ 28(2) ("Full rights are restored by termination of state supervision for any

offense against the state."); Mont. Code Ann.§ 46-18-801(2) ("Except as

provided in the Montana constitution, if a person has been deprived of a civil or

constitutional right by reason of conviction for an offense and the person's

sentence has expired or the person has been pardoned, the person is restored to all

civil rights and full citizenship, the same as if the conviction had not occurred.").

Thus, the question at step three-which is also known as the "unless clause"- is

whether Montana law expressly restricts Goodman's ability to have firearms

because of his prior felonies. It does not.

      A defendant whose rights have been restored by state law may still be

prohibited from possessing a firearm if state law places any restrictions on that

defendant's right to possess firearms because of his prior convictions. Caron v.

United States, 524 U.S. 308,310 (1998). For example, this Court previously held

that Montana's prohibition on felons obtaining a permit to carry a concealed

                                              3
weapon was a sufficient restriction to bar possession of firearms under federal law.

See Van der Huie, 759 F.3d at 1051 (affirming). But, while that case was pending,

the Montana legislature amended the statute to limit the restriction to only certain

offenses, see id. at 1047 n.2; Mont. Code Ann. § 45-8-321(6), which does not

include Goodman's prior convictions for drug possession and forgery.

Nonetheless, the government argues that because Goodman is a prohibited person

under a separate subsection of the federal statute, see 18 U.S.C. § 922(g)(8), he is

ineligible for a permit to carry a concealed weapon under Montana law, see

§ 45- 8-321(1)(a), and therefore a prohibited person under§ 922(g)(l). Even

assuming the government is correct as to Goodman's prohibited status under

§ 922(g)(8), the law does not support his conviction under§ 922(g)(l).

      Montana prohibits a person who "is ineligible under Montana or federal law

to own, possess, or receive a firearm" from getting a permit to carry a c·oncealed

weapon. § 45-8-321(1)(a). Relevant here, federal law prohibits a person subject

to a state domestic violence restraining order from possessing firearms. See 18

U.S.~. § 922(g)(8). On June 19, 2018, a Temporary Order of Protection was

issued against Goodman on a petition by a prior intimate partner. (See Doc. 96-1.)

Thus, assuming without deciding that the Temporary Order of Protection meets the

statutory requirements of§ 922(g)(8), Goodman could not have obtained a permit

to carry a concealed weapon once that Order was issued. See§ 45-8-321(1)(a).

                                          4
But that restriction is completely unrelated to Goodman's previous felonies and his

restoration of rights. Unlike the situation in Van der Huie, the government has not

identified any time, place, or manner restriction placed on Goodman's possession

of firearms because of his felony status. 759 F.3d at 1049. Subsequent conduct by

Goodman independent of his previous felonies was required to trigger the alleged

state restriction here. Put another way, any restriction on Goodman's ability to

possess firearms under the Order would exist regardless of his prior felony status.

As explained by the Supreme Court, "[e ]ither the restorations forbade possession

of 'firearms' and the convictions count for all purposes, or they did not and the

convictions count not at all." Caron, 524 U.S. at 314. Because the restoration of

Goodman's civil rights did not "expressly provide[] that the defendant may not

ship, transport, possess, or receive firearms" as required at the third step, Van der

Huie, 759 F.3d at 1046, the "unless clause" has not been triggered.

      As a result, the parties' dispute over the application of§ 922(g)(8) is beside

the point. The government did not charge a violation of 18 U.S.C.§ 922(g)(8), (see

Doc. 52), the Temporary Order was not presented to the jury, and the jury was not

instructed on the elements of§ 922(g)(8), (see Final Instr. No. 30, Doc. 99 at 35).

Thus, even if Goodman is a prohibited person under subsection (g)(8), which is

disputed, that charge is not at issue here.




                                              5
      Because an essential element of § 922(g)( 1) cannot be established as a

matter of law, IT IS ORDERED that Goodman's Rule 29 motion is GRANTED

and the jury verdict as to Count VII is SET ASIDE. The judgment of acquittal on

that count will be reflected in the final judgment.
                         A-
      DATEDthis / 6day of January, 2020.




                                           6
